Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed February 4, 2022.

Claims 16-29 are pending. Claims 1-15 have been cancelled. Claims 16,17,20-24 have been amended. Claims 23-29 are withdrawn from further consideration as being drawn to a nonelected invention.


All prior rejections and objections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0259329) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358).  
Watkins teaches treating foam particles of thermoplastic polyurethane, thermoplastic block copolymer polyamide and thermoplastic block elastomers (paragraph 0023,0037,0039-0041) with aqueous dye solution compositions comprising liquid dyes and solvents such as isopropanol, glycols such as diethylene glycol, glycol ether and glycol ether esters such as acetates (paragraphs 0057-0063,0066). Reichardt demonstrates isopropanol (2-propanol, isopropyl alcohol) has an EΤ(30) of 48.4 kcal/mol (202.5 kJ/mol) (page 2237, #116) and diethylene glycol has an EΤ(30) of 53.8 kcal/mol (225.1 kJ/mol) (page 2236, #155). Watkins teaches the dye diffuses in the particles and produces strong color in the pellets or article (paragraph 0066). 
It would have been obvious to one of ordinary skill in the art at the time the invention as made to select the isopropanol or glycerol and liquid dye solutions to color the foamed particles with dye penetration as Watkins teaches treating the thermoplastic polyurethane beads with solutions of liquid dyes in carriers of the claimed EΤ(30) as these compositions are taught as effective solvents and coloring additives to provide the colored beads with dye in the particles. 
It is obvious that the dye would penetrate into the particle as the particle contain the same foamed thermoplastic polyurethane or foamed block copolymers treated with a liquid dye in the same polarity solvents suitable for sorption and Watkins teaches the dye diffuses into the particles and produces strong color in the particles and pellets. Since the particles are foamed (porous) and use dye in solvent the liquid would penetrate into the particles. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0259329) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358) and the isopropanol pubmed document (https://pubchem.ncbi.nlm.nih.gov/compound/Isopropyl-alcohol#section=Taste) 
Watkins and Reichardt are relied upon as set forth above.
Watkins and Reichard are silent to the boiling point of isopropanol.
The Pubmed isopropanol document shows isopropanol has a boiling point of 82.3°C (section 3.2.5, 2.4).
It would have been obvious to use a carrier with a boiling point of 80-300°C as Watkins teaches effectively using isopropanol as a dye carrier solvent and The Pubmed isopropanol document shows isopropanol has a boiling point of 82.3°C.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0259329) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358) and the diethylene glycol INCHEM document (https://inchem.org/documents/icsc/icsc/eics0619.htm).
Watkins and Reichardt are relied upon as set forth above.
Watkins and Reichard are silent to the boiling point of isopropanol.
The diethylene glycol INCHEM document shows diethylene glycol has a boiling point of 245°C   (page 2, physical and chemical information).
It would have been obvious to use a carrier with a boiling point of 80-300°C as Watkins teaches effectively using diethylene glycol as a dye carrier solvent and The diethylene glycol INCHEM document shows isopropanol has a boiling point of 245°C.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections are presented to address applicant’s amendments to the claims.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761